UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6976


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELLUS LAROUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:98-cr-00007-F-4)


Submitted:   November 22, 2016            Decided:   December 12, 2016


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellus Larous, Appellant Pro Se. Michael Gordon James, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ellus Larous appeals the district court’s order denying his

motion for declaratory relief or immigration departure.             We have

reviewed the record and Larous’s claims and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Larous, No. 5:98-cr-00007-F-4

(E.D.N.C. July 6, 2016).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2